Citation Nr: 1216042	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial disability rating for a psychiatric disability to include posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder with agoraphobia rated at 30 percent prior to September 6, 2006, and at 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran's active military service extended from May 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That rating decision granted service connection for PTSD and assigned a 30 percent disability rating, effective in April 19, 2005. The Veteran appealed the initial disability rating assigned. 

In February 2009, the Board rendered a decision on the Veteran's claim.  In December 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case pursuant to a joint motion for remand. 

In June 2010, the Board remanded the case for additional development, including examination of the Veteran.  In an October 2011 rating decision the RO granted an increased disability rating of 70 percent for the Veteran's service-connected psychiatric disability effective September 6, 2006 and assigned a total disability rating based on individual unemployability (TDIU) effective September 6, 2006.  

Claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the issue has been recharacterized as stated above.  


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disability is manifested by: depressed mood, anxiety, sleep disturbance requiring treatment with medication, social avoidance, the management of depressive symptoms with medication, and a Global Assessment of Functioning Scale (GAF) ranging from 40 to 60.

2.  The evidence reveals that the Veteran left employment in 2003; his service-connected psychiatric disability substantially contributes to his inability to work.  

3.  The evidence reveals that the Veteran has been unable to maintain employment due to his service-connected psychiatric disability; this is total occupational impairment.   


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for a psychiatric disability to include PTSD, major depressive disorder, and panic disorder with agoraphobia, effective from the date of service connection on April 9, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file and the Veteran has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

Service connection for a psychiatric disability to include PTSD, major depressive disorder, and panic disorder with agoraphobia has been established effective April 19 2005, the date of receipt of his claim for service connection for PTSD.  Presently, the Veteran's PTSD is rated at a 30 percent disability rating for the period of time prior to September 6, 2006 and at a 70 percent disability rating thereafter.  The Veteran has also been granted a total disability rating based on individual unemployability (TDIU) effective September 6, 2006.  

The Veteran has a long history of alcohol abuse and dependence which has not been entirely successfully treated.  While the Veteran's substance abuse is not service-connected, his other psychiatric disabilities appear inter-related to one another and service connection has been established for a psychiatric disability to include PTSD, major depressive disorder, and panic disorder with agoraphobia.  See, Clemons, supra.  

A July 2004 VA mental health treatment record indicates a long history of depression, anxiety and alcohol abuse, which had not stabilized on medication.  
A September 2004 VA mental health outpatient treatment note also indicates a long history of depression, anxiety and alcohol dependence.  This record also reveals that the Veteran had stopped working by this point.  

An August 2004 decision by the Social Security Administration (SSA) determined that the Veteran was unable to maintain employment effective August 2003, as a result of two disabilities.  The primary disabling disability was identified as major depressive disorder, while the secondary disorder was "substance addiction disorder (alcohol)."  

A May 2006 VA mental health treatment record reveals that the Veteran appeared unshaven, poorly groomed, with good eye contact and mild anxiousness.  He had normal speech and motor activity and a restricted affect.  He suffered depressed mood and circumstantial thought process. 

In June 2006, a VA Compensation and Pension examination of the Veteran was conducted with respect to his claim for service connection for PTSD.  The Veteran reported a work history as a sheetrocker in construction jobs which he left approximately two and a half years earlier on Social Security disability for "anxiety and depression."  Mental status examination did not reveal any major impairment in mood, affect or thought processes.  The Veteran reported symptoms of sleep disturbance and irritability.  The diagnosis was PTSD along with alcohol dependence.  Social isolation was noted and the examiner indicated that the Veteran appeared to be "mildly socially and occupationally impaired at this time."  A GAF of 60 was assigned.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A November 2006 VA outpatient treatment record indicated that the Veteran had symptoms of stress, panic attacks, nightmares, depression, and suicidal thoughts.  He reported anger outbursts at work as a reason for his unemployment over the last several years.  Current abuse of alcohol was noted.  However, psychotropic medication for symptoms of depression and anxiety was being prescribed.  A GAF of 40 was assigned.  

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

In May 2007, another VA Compensation and Pension examination of the Veteran was conducted.  Again, the Veteran reported symptoms of anxiety and depression which were confirmed by psychological testing.  His continued abuse of alcohol was also noted.  The diagnosis was:  PTSD; panic disorder with agoraphobia; substance-induced mood disorder; and alcohol dependence.  Individual GAF scores were assigned for each psychiatric disability with an overall GAF of 60 being the lowest and primarily the result of the substance abuse disorders.  The examiner indicated that the Veteran's occupational problems were primarily related to his alcohol abuse than to other mental health issues and that the alcohol abuse was specifically impacting his depressive symptoms.  

In September 2010, the most recent VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's medical, psychiatric, and employment history.  After full examination the diagnosis was: PTSD, panic disorder, and alcohol abuse.  A GAF score of 45 was assigned; a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The examiner specifically noted that the Veteran was unemployed because his "work skills (sheetrock) are not skills he can really use alone, and he is too intolerant of other people to work with other sheetrockers."  In an addendum the examiner indicated that it is at least as likely as not that the Veteran is unemployable in part due to his psychiatric disorder."  

The Veteran's service-connected a psychiatric disability to include PTSD, major depressive disorder, and panic disorder with agoraphobia, is rated under the general rating formula for mental disorders.  He is rated at  30 percent prior to September 6, 2006, and at 70 percent thereafter.   

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411. 

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence establishes that the Veteran ceased working in 2003.  His employment skills are as a construction sheet rocker, a job that requires him to work with others.  Symptoms related to his service-connected psychiatric disability result in isolation and difficulty interacting with co-workers.  The evidence of record reveals that the Veteran's GAF has been evaluated in the range of 40 to 60.  He generally is evaluated as having a higher GAF, reflecting better functioning, in earlier Compensation and Pension examination reports, while the more recent Compensation and Pension examination report and his mental health treatment records indicated more impaired functioning.  The Board acknowledges that the Veteran also is impaired by nonservice-connected physical disabilities and by his alcohol dependence.  However, despite his long history of substance abuse, the Social Security disability determination was that his depression was his primary disability.  This is supported by the opinion expressed on the recent VA examination.  The RO has already acknowledged that the Veteran's unemployability is the result of the service-connected psychiatric disability by the assignment of a 70 percent disability rating for the service-connected psychiatric disability and the additional assignment of TDIU based solely upon that 70 percent disability rating.  Clearly, this acknowledges that the Veteran's service-connected psychiatric disability alone renders him unemployable.   This is total occupational impairment and meets the criteria for a 100 percent schedular rating for the service-connected psychiatric disability.  Accordingly a 100 percent schedular disability rating is warranted.  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411. 

The next question becomes, at what point in time did the Veteran's psychiatric disability meet the criteria for the assignment of a 100 percent disability rating?  Service connection for PTSD has been established effective April 19, 2005; he stopped working prior to that date.  Again, the evidence of record establishes that his inability to work is the result of his service-connected disability as reflected by the 100 percent disability rating assigned above.  

The evidence shows that the Veteran has total occupational impairment due to his service-connected psychiatric disability beginning before April 19, 2005, the effective date of service connection.  Accordingly, a 100 percent disability rating for a service-connected a psychiatric disability to include PTSD, major depressive disorder, and panic disorder with agoraphobia, is warranted effective from the effective date of service connection, April 19, 2005.  

The Board has assigned a 100 percent schedular disability rating for the Veteran's service-connected psychiatric disability effective from the date of service connection.  Accordingly, consideration regarding an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The RO granted TDIU effective September 6, 2006.  This decision grants a 100 percent schedular disability rating effective April 19, 2005 and, accordingly, consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  



ORDER

An initial disability rating of 100 percent, for a service-connected a psychiatric disability to include PTSD, major depressive disorder, and panic disorder with agoraphobia, is granted effective April 9, 2005.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


